 1
                                                                JS-6
 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10

11   MOHAMMAD SEDIQ ISHAQZAI,                Case No. 5:19-cv-01627-PA-AFM
12
                          Petitioner,
            v.                               JUDGMENT
13

14   KEVIN McALEENAN, et al.,
15
                          Respondents.
16

17         Pursuant to the Order Dismissing Petition as Moot,
18         IT IS ORDERED AND ADJUDGED that the Petition is dismissed without
19   prejudice as moot.
20

21   DATED: February 29, 2020
22

23
                                          ________________________________
                                               PERCY ANDERSON
24                                        UNITED STATES DISTRICT JUDGE
25

26

27

28
